DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21 are objected to because of the following informalities:  the word “additional” on line 3 of claim 21 is a misspelled word.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 27, 28, 30, 31, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, it is unclear which compounds are isomerization after the deoxygenation. Further, it is unclear what the product of isomerization is.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 27, 28, 30, 31, 31, and 32 recite broad recitations, and the claims also recite narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19, 20, 22-32, 34, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (2018/0216010 A1) in view of Cornelius et al (3,665,049).
The claimed process can be interpreted as a process of integrating known reaction steps to make final product propane. The first step is a step of deoxygenation of bio-renewable oil and/or fat to produce a product containing propane and a step of dehydrogenation of propane to produce a product containing propylene. The claimed process also contains a pretreatment step such as washing, filtering, hydrolysis… and separation steps to separate desired intermediate propane and desire propylene. 
Hong discloses a process can be used to produce propane and other liquid hydrocarbons used as diesel fuel or jet fuel from a renewable feedstock such as fats and oils from plants and animals by a step of hydrolyzing a renewable feedstock to produce a fatty acid and glycerol containing streamclaim 25 and a step of hydrogenating and deoxygenating the fatty acidclaim 26 (the abstract; 0006; 0025).
Hong discloses that it takes 3 molecules of hydrogen to convert a molecule of glycerol to propane in the hydrodeoxygenation reactionclaim 20. Hong discloses removal glycerol from the reaction zone reduces the consumption of hydrogen significantly. Therefore, Hong discloses separating the glycerol (0025). However, Cornelius discloses that propane can be converted to an effluent which is separated to obtain propylene (claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hong and Cornelius process by integrating the hydrodeoxygenation reaction of both fatty acid and glycerol with the dehydrogenation reaction of propane to propylene to arrive at the applicants’ claimed process since the integrated process can co-produce not only diesel fuel or jet fuel but also propylene. Further, the integration of the two reaction steps would save to the cost of separation of glycerol from fatty acid before the hydrodeoxygenation reaction as discussed above.
Regarding claim 22, Hong discloses the hydrodeoxygenation product is isomerized to convert the normal paraffins to branched paraffins (0027).
Regarding claim 23, Hong discloses the feed is pretreated to reduce impurities such as phosphorus (0014).
Regarding claim 24, Hong discloses the pretreatment of the feed it an acid washing (0015).
Regarding claim 27, Cornelius does not disclose the percentage of propane in the propane feed as recited in the claim. However, Cornelius discloses generally propane is the only significant component is the feed stream (see claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hong-Cornelius integrated process by selecting a propane dehydrogenation feed has an appropriate percentage of propane such as at least 80 wt.% to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
Regarding claim 28, Hong disclose phosphorus is a contaminant which should be removed from the feed. Hong does not disclose how much the content of phosphorus in the pretreated feed is. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hong-Cornelius integrated process by removing the phosphorus as much as possible such as at most 5 ppm to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
Regarding claim 29, Hong discloses the gaseous product also contains components such as sulfur and oxygen compounds, namely carbon dioxide and hydrogen sulfide. Therefore, the gaseous product of the Hong-Cornelius integrated process would contain propane which is the propane product as recited in the claim. Hong discloses that the gaseous product stream is treated in amine absorbers to remove sulfur and oxygen compounds (0037-0040).
Regarding claim 30, Cornelius does not disclose the propylene content of propylene material after separation of propane from the dehydrogenation effluent as recited in claim 30 (see claim 1). However, the purity of propylene depends on the purpose to use the propylene.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hong-Cornelius integrated process by removing the unreacted propane or any other components from the dehydrogenation effluent to obtain an propylene stream having a content such as at least 80 wt.% to arrive at the applicants’ claimed process according to the purpose to use the propylene.
Regarding claims 31 and 32, as shown in figure 1, Hong discloses a diluent stream containing recycled product 112 to the deoxygenation step (0045).
Hong does not disclose the percentage of the diluent/the recycled product. However, the percentage of the diluent must be selected according the content of the unreacted reactant.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hong-Cornelius integrated process
by selecting appropriate amount of the diluent/recycle such as percentages as recited in the claims to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
	Regarding claim 34, Hong and Cornelius discloses an integrated process as discussed above. This integrated process includes all of required steps as recited in the claim. 
	Regarding claim 37, the Hong and Cornelius integrated process has separation steps as shown in figures.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (2018/0216010 A1) in view of Cornelius et al (3,665,049) further in view of Youngblood et al (3,76,838).
Hong and Cornelius discloses an integrated process as discussed above.
Neither of them discloses cracking C3+ components from the deoxygenation is cracked to produce additional gases including propane which is separated out to combine with the propane feed. However, Youngblood discloses naphtha can be cracked to produce various gases including propane (see the sole figure; and table 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hong-Cornelius integrated process by further cracking naphtha from the Hong deoxygenation product (0034) to additional gases including propane which can be used to combine with the propane feed for the dehydrogenation step to increase the production of propylene if desired.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (2018/0216010 A1) in view of Cornelius et al (3,665,049) further in view of Savolainen et al (2017/0081262 A1).
Hong and Cornelius disclose an integrated process as discussed above.
Neither Hong not Cornelius disclose separating propane from hydrogen by a membrane technique. However, Savolainen disclose membrane separation can be used to separate hydrogen from propane (the abstract).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hong-Cornelius integrated process by using membrane technique disclosed by Savolainen to separate hydrogen from propane since it is expected that using any separation method would yield similar results except the criticality can be shown by applicants.

	Claim(s) 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (2018/0216010 A1) in view of Cornelius et al (3,665,049) further in view of Jeong et al (2013/0296497).
	Hong and Cornelius disclose an integrated process as discussed above.
	Neither Hong nor Cornelius disclose the propylene can be copolymerized with other monomers to produce a copolymer product. However, Jeong discloses propylene can be copolymerized with an alpha olefin to produce copolymers (0051).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hong-Cornelius integrated process by copolymerize the propylene with an alpha olefin as disclosed by Jeong to produce an copolymer product to arrive at the applicants’ claimed process as recited in claims 35 and 36 if desired. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THUAN D DANG/Primary Examiner, Art Unit 1772